Citation Nr: 1534071	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-34 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, including post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening of the Veteran's claims of entitlement to service connection for PTSD, bilateral hearing loss, a left shoulder disability, and a back disability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his December 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  He was scheduled for a hearing in September 2014.  The Veteran failed to report for the hearing.  The record indicates notice of the hearing was mailed to the incorrect address.  The notice letter was returned as undeliverable less than a week before the scheduled hearing.  A handwritten note on the notice letter in the paper claims file indicates the AOJ remailed notice to the correct address, but there is no indication as to when this took place.  Therefore, it is unclear as to whether the Veteran actually received proper notice of the hearing.  See Crain v. Principi, 17 Vet. App. 182, 187 (2003) (the presumption of regularity with respect to VA's mailing process is rebutted when there is evidence that notice was returned as undeliverable and there were other known address at that time); see also Sthele v. Principi, 19 Vet. App. 11, 19 (2004) (stating once the presumption of regularity has been rebutted the burden shifts to VA to show the claimant actually received notice).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via live videoconference.  Make reasonable efforts to verify his current address and send notice of the hearing to the verified address, as well as to his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

